COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF REINSTATEMENT

Appellate case name:        Ex parte Juan Carlos Acevedo

Appellate case number:      01-17-00030-CR

Trial court case number:    2109205

Trial court:                County Criminal Court at Law No. 9 of Harris County

        This case was abated and remanded to the trial court on February 2, 2017. In the
abatement order, we directed the trial court to execute an amended certification of
appellant’s right to appeal indicating whether he has the right to appeal. The court
reporter has filed a reporter’s record of the February 9, 2017 abatement hearing. And, the
trial court clerk has filed a supplemental clerk’s record containing an amended
certification of appellant’s right to appeal. Accordingly, we REINSTATE this case on
the Court’s active docket.
        The clerk’s record was filed in this appeal on January 12, 2017, and a reporter’s
record was filed on March 2, 2017. The Court will consider briefing in this appeal of the
trial court’s denial of appellant’s application for writ of habeas corpus, filed pursuant to
Texas Rule of Appellate Procedure 31. Appellant’s brief will be due within 20 days of
the date of this order. See TEX. R. APP. P. 31.1; cf. id. 38.6(a). Appellee’s brief will be
due within 20 days of the date the appellant’s brief is filed. Cf. id. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: March 9, 2017